Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 1 of 25 Page ID #:16




      EXHIBIT A
Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 2 of 25 Page ID #:17

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/23/2021
                                                                                                    CT Log Number 539786771
TO:         Kim Lundy- Email
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in California

FOR:        WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Gonzales Delia, etc., Pltf. vs. Walmart, Inc., etc., et al., Dfts.
                                                  Name discrepancy noted.
DOCUMENT(S) SERVED:                               Summons, Cover Sheet, Instructions, Certificate(s), Complaint, Attachment(s),
                                                  Notice
COURT/AGENCY:                                     San Bernardino County Superior Court, CA
                                                  Case # CIVSB2111486
NATURE OF ACTION:                                 Employee Litigation - Wrongful Termination - 10/21/2020
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
DATE AND HOUR OF SERVICE:                         By Process Server on 06/23/2021 at 15:29
JURISDICTION SERVED :                             California
APPEARANCE OR ANSWER DUE:                         Within 30 days after service (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):                          Ranojoy Guha
                                                  The Guha Law Firm
                                                  1100 Town and Country Road, Suite 1250
                                                  Orange, CA 92868
                                                  310-564-6041
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/23/2021, Expected Purge Date:
                                                  06/28/2021

                                                  Image SOP

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  330 N BRAND BLVD
                                                  STE 700
                                                  GLENDALE, CA 91203
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / DP
        Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 3 of 25 Page ID #:18



                                                              0.Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                       Wed,Jun 23, 2021

Server Name:                PAUL GARCIA




Entity Served               WALMART INC.

Case Number                 CIV SB 2111486

J urisdiction               CA




                                                         01
       Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 4 of 25 Page ID #:19
Apr 28, 2021 19:43(int)                From: +13108818539(Ranojoy Guha)                                                                  To: +19097088586                       E 4 of 21

                                                                                                                                                             SUM-100
                                             SUMMONS                                                                             FOR COUR T U
                                                                                                                             (SOLCIPARSA tljso
                                                                                                                                                  Ota.Y
                                                                                                                                                  1-11)RTE)
                                       (CITAC1ON JUDICIAL)                                                                        OF CALIFORNIA
                                                                                                                   SUPERIOR COURT BERNARDINO
    NOTICE TO DEFENDANT:                                                                                            COUNTY OF SAN    DISTRICT
                                                                                                                     SAN BERNARDINO
   (AVISO AL DEMANDADO):
    WALMART,INC., a Delaware Corporation; and Does 1-25                                                                           MAY 11 2021

    YOU ARE BEING SUED BY PLAINTIFF:
   (LO ESTA DEMANDANDO EL DEMANDANTE):
    DELIA GONZALES,an individual

                                                                                                                                         Poittlio
      NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read tne information
      below.
         You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
     served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
     Online Self-Help Center (www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
      the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages. money, and property
      may be taken without further warning from the court.
         There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
     referral service. If you cannot afford'an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
     these nonprofit groups at the California Legal Services Web site (wmv.lawhelpcalifomia.org), the California Courts Online Self-Help Center
    (www.courtinfo.ca.goviselthelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
     costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
     rAVISOI Lo han demandado. Si no responde dentro de 30 dies, ía corte puede decider en SU contra sin escuchar su versiOn. Lea la in(ormed& a
     continuaciOn.
        Tiene 30 0/AS DE CALENDARIO despues de que le entreguen este citaci6n y papa/es legates pare presenter una respuesta pot escrito err esta
     corte y hacer qua se entregue tine copia at demandante. Una carta o uric Ramada telefOnica nO lo protegen Su respuesta par escrito liana que ester
     en formal° legal correct° si desea que procesen su caso en la corte. Es pcsible que haya un formulario que usted pueda user pare su respuesta.
    Puede encontrar estos forrnularios de la corte y mas informaciOn en el Centro de Ayuda de las Cortes de California (wwvv.sucorte.ca.gov), en la
     biblioteca de /0yes de su condado o en la code que le quede mas cerca. Si no puede pagerla cuota de presentaci6n, pida al secretario de la code
     que le de un fonnulario de exenciOn de pago de cuotas. Si no presenta su respuesta a tiempo. puede perder el caso por incumplimiento y la corte le
     podra guitar su sueldo, dinero y bienes sin mes advertencia.
        Hay otros requisitos legates. Es recomendable que flame a un abogado inmediatamente. Si no coroce a un abogado, puede Hamer a un servicio de
     remisibn a abogados. Si no puede pager a un abogado, es posible true cumpla con los requisites pare obtenar servicios regales gratuitos de un
     programa de servicios legates sin fines de /um. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
    (www.lawhelpcalifomia.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov) a poniendose en contaclo con la code o el
     colegio de abogados locales. AviSO: Par ley, la code tiene derecho a redamar las cuotas y los costos exentos per imponer un gravamen sobre
     cualquier recuperacian de $10,0006 mas de valor recibide mediante un acuerdo o uric concesion de arbitraje en un caso de derecho civil. Tiene que
     pager el gravamen de la code antes de que la code pueda desechar et caso.
   The name and address of the court is:                                                                     C.AE NU ajtcI     v
  (Et noMbre y direcciOn dale cone es): San Bernardino District - Civil Division                             Kfinero
                                                                                                                                    SB                                     86
   247 West Third Street
   San Bernardino, CA 92415-0210
   The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
  (El nombre, la dIrecciOn y el nennero de (elefono del abogado del demandante, o del demandante que no tiene abogado, es):
    Ranojoy Guha. 1100 Town and Country Road, Suite 1250 Orange, CA 92868.(310) 564-6041
   DATE: April 28, 2021                                                     Clerk, by                                                                        ,(Deputy
                                                                                                                                                                di to
  (Fecha)                         MAY 1 1            2021                  (Secretario)
  (For proof of service of this summons, use Proof of Service of Summons (form P0S-010).)
  (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010)).                              Gloria Portillo
                                    1N
                                     NOTICE TOaTnHin
                                                   EdPivEidRuS
                                                             alOdNefS
                                                                    en
                                                                     EdRaVnEtD: You are served
                                            as
                                    2. =I as the person sued under the fictitious name of (specify):                                             cerrpaikti


                                                    on behalf of (specify): Ablnakt
                                                                                  .                            Oa4/161(6
                                                                                                                                                                          rib
                                             under:           CCP 416.10 (corporation)                F7 CCP 416.60 (minor)
                                                              CCP 416.20(defunct corporation)         ri CCP 416.70(conservatee)
                                                              CCP 416.40 (association or partnership)         r--1
                                                                                                         CCP 416.90(authorized person)
                                                ED other (specify):


    Form Adopted for Mandator/ Use
      Judicial Council of California
      SUM•100 iFtev. July 1.2009]
                                         4. ri by personal delivery on (date):

                                                                                    Alts1S -7
                                                                                  fi.
                                                                                  1t,
                                                                                          f1.3.
                                                                                                  A                                                              Page I of
                                                                                                                                       Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                         www.courtinfo.cagov
 Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 5 of 25 Page ID #:20
                                         I 1%.,11..   • 1. •   • uo,,,




                                                                                                                                                      CM-01
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number. and address):                                           FOR COURT USE ONLY
     Ranojoy Guha(SBN 315968)
     1 100 Town and Country Road, Suite 1250
     Orange, CA 92868
                                                                                                            F          ILED
                                                                                                                     OF CALIFORNIA
         TELEPHONE        564-6041 10)        FAA NO.:                                               SUPERIOR COURT BERNARDINO
                                                                                                      C OUNTY OF SAN
 ATTORNEY FOR (Name): uELIA GONZALES                                                                                    DISTRICT
                                                                                                       SAN BERNARDINO
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Bernardino
    STREET ADDRESS: 247 West Third Street
       MAILING ADDRESS:
                                                                                                                  APR 28 2021
      CITY AND ZIP CODE San Bernardino, CA 2415-0210
                                                  .
          BRANCH .VAME: San Bernardino District -   Division
  CASE NAME:                                                                                                                                     DEPUTY
                                                                                                               ORIA M. PORTILL.O.
  DELIA GONZALES v. WALMART,INC., et at.
     CIVIL CASE COVER SHEET
El Unlimited                 n Limited
                                                                 Complex Case Designation            cAVYRSB 2 1 1 1 48 6
      (Amount                      (Amount               E.] Counter          Ti          Joinder
                                                                                                             JUDGE:
       demanded                    demanded is          Filed with first appearance by defendant
       exceeds $25.000)            $25,000 or less)         (Cal. Rules of Court, rule 3.402)                 DEPT:

                                      Items 1-6 below must be completed(see instructions on page 2).
1. Check one box below for the case type that best describes this case:
    Auto Tort                                         Contract                                      Provisionally Complex Civil Litigation
   Ei Auto(22)                                                 B• reach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
   I=1 Uninsured motorist (46)                        n Rule 3.740 collections (09)                        Antitrust/Trade regulation (03)
   Other PI/PD1WD (Personal Injury/Property           =1 Other collections(09)                            Construction defect(10)
   Damage/Wrongful Death) Tort                               Insurance coverage (1E)                       Mass tort(40)
          AAiestos (04)                                           r---1
                                                             O• ther contract(37)                          Securities litigation (28)
     El   P• roduct liability (24)                    Real Property                                        Environmental/Toxic tort (30)
            Medical malpractice (45)                  El Eminent domakVInverse                             Insurance coverage claims arising from the
     El   O• ther PI/PD/WD (23)                              condemnation (14)                             above listed provisionally complex case
                                                                                                           types (41)
    Non-Pi/PD/WD (Other) Tort                         El W• rongful eviction(33)
          Business tort/unfair business practice (07) -
                                                      1   1  Other     real property (26)           Enforcement    of Judgment
          Civil rights (08)                           Unlawful      Detainer                               Enforcement   01 judgment(20)
          Defamation (13)                                    Commercial (31)                        Miscellaneous Civil Complaint
          Fraud (16)                                         Residential (32)                              RICO (27)
          Intellectual property (19)                         Drugs(38)                              El Other complaint(not specified above)(42)
          Prufessional negligence (25)                Judicial Review                               Miscellaneous Civil Petition
     FT   O• ther non-PI/PO/WO tort(35)               1=1:1 Asset forfeiture (05)                         Partnership and corporate governance (21)
    Employment                                               Petition re: arbitration award (11)           Other petition (not specified above)(43)
          Wrongful termination (36)                          Writ of mandate (02)
   El Other employment(15)                                   Other judicial review (39)
2. This case LI is               Ii I is not   complex undei iule 3.400 of the California Rules of Court. If the case is complex,'nark ihe
    factors requiring exceptional Judicial management:
    a.= Large number of separately represented parties                       d.Fl Large number of witnesses
    b.= Extensive motion practice raising difficult or novel e.=Coordination with related actions pending in one or more courts
               issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
               Substantial amount of documentary evidence                    f. =Substantial postjudgment judicial supervision

3.    Remedies sought(check all that apply): a.i= monetary b.El nonmonetary; declaratory or injunctive relief                             c.(=punitive
4.    Number of causes of action (specify): 6
5.    This case         is [Z1 is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form CM-0/5.)
Date: April 28, 2021
Ranojoy Guha
                                   (TYPE OR PRINT NAME)                                     (SIG-IVA'URN OF PARTY OR ATTORNEY FOR PARTY)
                                                                      NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules ot Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                       Pogo 1 of
Fern Adopted for Mandatory Use                                                                           Ca. Rules of Coun, Ades 2.30, 3.220. 3400.-3.43:3, 3.7,10;
  Judicial Council or Carilornia                                  Cl           S                                Cal. Standards of Judicial Actniruseation, std. 110
  CM-010[Rey. July I. 20071                                               '                                                                   www.couttinfa.ca.gcv
              Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 6 of 25 Page ID #:21
/
(.9 Apr 28, 2021 19:43(LIM                From: +13108818539 (Ranojoy Guha)                                                    To: +19097088586                     I6 of 21


                                                                                                                                                 CM-010
/                                             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
         To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
         complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
         statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1. you must check
         one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
         check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
         To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
         sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
         its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
         To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as on action for recovery of money
         owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
         which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
         damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
         attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
         time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
         case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
         To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
         case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
         completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
         complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
         plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
         the case is complex.                                      CASE TYPES AND EXAMPLES
         Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
              Auto(22)-Personal Injury/Property               Breach of Contract/Warranty(06)                Rules of Court Rules 3.400-3.403)
                   Damage/Wrongful Death                          Breach of Rental/Lease                           Antitrust/Trade Regulation (03)
              Uninsured Motorist(46)(if the                            Contract(not unlawful detainer             Construction Defect(10)
                   case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort(40)
                   motorist claim subject to                      ContractPNarranty Breach-Seiler                 Securities Litigation (28)
                   arbitration, check This item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort(30)
                   instead ofAuto)                                Negligent Breach of Contract/                    Insurance Coverage Claims
                                                                       Warranty                                       (arising from provisionally complex
         Other PI/PD/WD (Personal injury/
         Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                    case type listed above)(41)
         Tort                                                 Collections (e.g., money owed, open              Enforcement of Judgment
              Asbestos (04)                                       book accounts)(09)                              Enforcement of Judgment(20)
                   Asbestos Property Damage                       Collection Case-Seller Plaintiff                     Abstract of Judgment(Out of
                                                                  Other Promissory Note/Collections                         County)
                   Asbestos Personal Injury/
                        Wrongful Death                                 Case                                            Confession of Judgment (non-
                                                              Insurance Coverage (not provisionelly                         domestic relations)
             Prcduct Liability (not asbestos or
                   toxic./environmental)(24)                      complex)(18)                                         Sister State Judgment
              Medical Malpractice(45)                             Auto Subrogation                                     Administrative Agency Award
                   Medical Malpractice-                           Other Coverage                                         (not unpaid taxes)
                        Physicians & Surgeons                 Other Contract(37)                                       Petition/Certification of Entry of
                                                                  Contractual Fraud                                       Judgment on Unpaid Taxes
                   Other Professional Health Care
                         Malpractice                              Other Contract Dispute                               Other Enforcement of Judgment
                                                          Real Property                                                    Case
              Other Pt/PD/WD (23)
                                                              Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                   Premises Liability (e.g.. slip
                                                                  Condemnation (14)                                RICO (27)
                        and fall)
                                                              Wrongful Eviction (33)                               Other Complaint (not specified
                   Intentional Bodily Injury/PDIVVD                                                                    above)(42)
                       (e.g., assault, vandalism)             Other Real Property (e.g., quiet title)(26)
                                                                                                                       Declaratory Relief Only
                   Intentional Infliction of                      Writ of Possession of Real Property                  Injunctive Relief Only (non-
                        Emotional Distress                         Mortgage Foreclosure                                     harassment)
                   Negligent Infliction of                        Quiet Title                                          Mechanics Lien
                        Emotional Distress                        Other Real Property (not eminent                     Other Commercial Complaint
                   Other Pl/PD/WO                                 domain, landlord/tenant or                                Case (non-tort/non-complex)
         Non-Pi/PD/WD (Other)Tort                                 foreclosure)
                                                                                                                       Other Civil Complaint
              Business Tort/Unfair Business               Unlawful Detainer                                              (non-tort/non-complex)
                 Practice (07)                                Commercial(31)                                  Miscellaneous Civil Petition
              Civil Rights (e.g., discrimination,             Residential(32)                                    Partnership and Corporate
                  false arrest)(not civil                     Drugs (38)(if the case involves illegal                Governance (21)
                   harassment)(08)                                drugs, check this item; otherwise,             Other Petition (not specified
              Defamation (e.g., slender, libel)                   report as Commercial or Residential)                above)(43)
                   (13)                                   Judicial Review                                             Civil Harassment
              Fraud (16)                                      Asset Forfeiture(05)                                    Workplace Violence
            Intellectual Property(19)                         Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
            Professional Negligence(25)                       Writ of Mandate(02)                                         Abuse
                Legal Malpractice                                  Writ-Administrative Mandamus                       Election Contest
                Other Professional Malpractice                     Writ-Mandamus on Limited Court                     Petition for Name Change
                   (not medical or legal)                              Case Matter                                    Petition for Relief From Late
             Other Non-PI/PD/WD Tort (25)                         Writ-Other Limited Court Case                           Claim
         Employment                                                   Review                                          Other Civil Petition
            Wrongful Termination (36)                         Other Judicial Review (39)
            Other Employment (15)                                  Review of Health Officer Order
                                                                   Notice of Appeal-Labor
                                                                      Commissioner Appeals
         CM-010 IRev. July I, 20071                                                                                                                   Page 2 of 2
                                                              CIVIL CASE COVER SHEET
Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 7 of 25 Page ID #:22

                    SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO


  DELIA GONZALES                                                         Case No.:      CIVSB 21 1148E
                         vs.                                             CERTIFICATE OF ASSIGNMENT

WALMART, INC.

  A civil action or proceeding presented for filing must be accompanied by this Certificate. If the ground
  is the residence of a party, name and residence shall be stated.
The undersigned declares that the above-entitled matter is filed for proceedings in the
 San Bernardino                    District of the Superior Court under Rule131 and General Order
of this court for the checked reason:
       Ei General                    fl Collection
             Nature of Action          Ground
LI 1. Adoption                        Petitioner resides within the district
LI 2. Conservator                     Petitioner or conservatee resides within the district.
LI 3. Contract                        Performance in the district is expressly provided for.
LI 4. Equity                          The cause of action arose within the district.
LI 5. Eminent Domain                  The property is located within the district.
LI 6. Family Law                      Plaintiff, defendant, petitioner or respondent resides within the district.
0       7. Guardianship               Petitioner or ward resides within the district or has property within the district.
LI 8. Harassment                      Plaintiff, defendant, petitioner or respondent resides within the district.
LI 9. Mandate                         The defendant functions wholly within the district.
LI 10. Name Change                    The petitioner resides within the district.
0       11. Personal  Injury          The   injury occurred within the district.
LI 12. Personal Property              The property is located within the district.
        1 3. Probate                  Decedent resided or resides within or had property within the district.
        14. Prohibition               The defendant functions wholly within the district.
0       15. Review                    The defendant functions wholly within the district.
0       16. Title to Real Property    The property is located within the district.
0       17. Transferred Action        The lower court is located within the district.
0       18. Unlawful Detainer         The property is located within the district.
LI 19. Domestic Violence              The petitioner, defendant, plaintiff or respondent resides within the district.
       20. Other Employment           Wrongful Termination. Retaliation. Failure to provide meal and rest breaks

Li 21, THIS FILING WOULD NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
 The address of the accident, performance, party, detention, place of business, or other factor which qualifies this
 case for filing in the above-designed district is:

Walmart Store                                                                        6750 Kimball Avenue
    NAME — INDICATE TITLE OR OTHER QUALIFYING FACTOR                                 ADDRESS

Chino                                                             CA                                 91708
    CITY                                                                 STATE                               ZIP CODE

 I declare, under penalty of perjury, that the foregoing is true and correct and that this declaration was
 executed on April 28, 2021             at Orange, CA
 California.
                                                                                               Ogteel ligre0 by Ftnropy &gumRaykrat Guns
                                                                                               We: 702E04.78 08.42:47 -071:0

                                                                                     Srgiature of Attomey/Party

Form 13.16503-360                                      CERTIFICATE 0;ASSIGNMENT                           Rev. June 2019
Mandatory Use
Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 8 of 25 Page ID #:23



                                                                       FILED
         Ranojoy Guha                                         SUPERIOR COURT OF CALIFORNIA
                                                               COUNTY OF SAN BERNARDINO
         THE GUHA LAW FIRM                                      SAN BERNARDINO DISTRICT
         raj@guhalaw.com
      3  1100  Town and Country Road,                                 APR 28 2021
         Suite 1250
      4 Orange, CA 92868                                                 /     ? Mkg;
                                                                              20.,
                                                             By
                                                                  (St'1ORIA M. PORTILLO, DEPUTY
      5 (310)564-6041
      6   Attorney for Plaintiff,
      7   DELIA GONZALES

      8
                                    SUPERIOR COURT OF CALIFORNIA
      9
                                      COUNTY OF SAN BERNARDINO
     10
                                           [CIVIL UNLIMITED)
     11
     12   DELIA GONZALES, an individual          Case No.:   OVSB 21 1 1 48G
     13                                          COMPLAINT FOR:
               Plaintiff,
     14                                          1. Whistleblower Retaliation (Cal. Lab.
                vs.                                  codemo2.5)
     15                                          2.Retaliation Against Employee for
        WALMART,INC., a Delaware                   Exercise of Rights under the Labor Code
     16
        Corporation; and Does 1-25,               (Lab. Code §98.6)
     17                                          3. Failure to Provide Meal and Rest Breaks
             Defendant.                           (Labor Code §§ 226.7, 510,and 512;IWC
     18
                                                   Wage Order No. 7);
     19                                          4. Wrongful Termination in Violation of
                                                   Public Policy
     20                                          5. Unlawful Business Practices (Cal. Bus.&
     21                                            Prof. Code § 17200 et seq.)
                                                 6.Intentional Infliction of Emotional
     22                                            Distress
     23                                          DEMAND FOR TRIAL BY JURY
     24
     25
     26
     27
     28
          Plaintiff DELIA GONZALES,an individual, alleges as follows:
                            COMPLAINT OF DELIA GONZALES AND DEMAND FR JURY TRIAL
Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 9 of 25 Page ID #:24




        RECE WED
        APR 2 8 2021
 SUPERIOR COURT OF CALIFORNIA
  COUNTY OF SAN BERNARDINO
   SAN BERNARDINO DISTRICT
          Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 10 of 25 Page ID #:25
0   Apr 28,2021 19:43(WC)     From: +1q108818539(Ranojoy Guha)                              To: +19097088586   12,9 of 21




                 1                                 JURISDICTION AND VENUE
                 2 1.       The jurisdiction of this Court is proper for the relief sought herein,and the
                3           amount demanded by Plaintiff exceeds $25,000.
                4 2.        Venue is proper in this Court because all or some of the violations of law and
                            unlawful practices alleged herein occurred in the County of San Bernardino.
                6                                                PARTIES
                7 3.        Plaintiff DELIA GONZALES (hereinafter,"Plaintiff' or "Ms. GONZALES")is,
                8           and at all times relevant to this Complaint was,an individual with a place of
                9           residence in the City of Ontario, County of San Bernardino. Plaintiff claims
               10           arise out of her continual employment with Defendant(s)from August 2016
               11           until October 2020.
               12 4.        Defendant WALMART,Inc., a Delaware corporation ("WALMART")is, and at
               13           all times relevant to this Complaint was, a global retailer of consumer goods
               14           employing numerous California employees working throughout California.
               15 5.        The true names and capacities of Defendants DOES 1 through 25,inclusive,
               16           are unknown to Plaintiff. Therefore, Plaintiff sues those Defendants by such
               17           fictitious names pursuant to California Code of Civil Procedure section 474.
               18           Plaintiff further alleges that each fictitious Defendant is in some manner
               19           responsible for the acts and occurrences alleged herein. If necessary,
               20           Plaintiff will seek leave of Court to amend this Complaint to state the real
               21           names and capacities of these fictitiously named Defendants when they have
               22           been ascertained. Plaintiff is informed and believes, and on that basis
               23           alleges, that the fictitiously named Defendants proximately caused Plaintiffs
               24           harm.
               25 6.        Plaintiff is informed and believes, and thereupon alleges, that at all times
               26           relevant to this Complaint, each Defendant was the agent, servant, manager,
               27           representative, officer, director, partner, or employee of WALMART,and, in
               28           doing the things herein alleged, was at all times relevant hereto acting

                                                                2
                                         COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
      Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 11 of 25 Page ID #:26
Apr 28,2021, 19:43(UK)     From: +11108818539 (Ranojoy Guha)                             To: +19097088586   la 10 o121




             1           within the course and scope of such agency, management, officership,
             2           directorship, service, employment, partnership, and/or enterprise, with the
             3           permission, consent, authorization, approval, and/or ratification of each
             4           other Defendant.
             5    7.     Plaintiff is informed and believes, and thereupon alleges, that at all times
             6           relevant to this Complaint, each Defendant, in proximate connection with all
             7           others, was an agent, joint venture,integrated enterprise and/or alter ego of
             8           each other Defendant, that each co-conspired in the acts and the wrongful
             9           conduct herein alleged, and that, accordingly, each Defendant is liable to
            10           Plaintiff under legal theories and doctrines including, inter alia, joint
            11           employer,integrated enterprise, agency,and/or alter ego.
            12                FACTS COMMON TO MORE THAN ONE CAUSE OF ACTION
            13 8.        At all times relevant to this complaint, Plaintiff was employed by Defendant,
            14           which is an "industry, business, or establishment operated for the purpose
            15           of purchasing, selling, or distributing goods or commodities at wholesale or
           16            retail" within the definition of the applicable Wage Order of the Industrial
           17            Welfare Commission ("IWC"), Wage Order 7-2001,codified at Title 8,
           18            California Code of Regulations,section 11070. Plaintiff did not direct or
           19            control the work of any other employee or otherwise qualify for any
           20            exemption from the standards, terms, and conditions set forth in Wage
           21            Order 7-2001 or any other applicable provisions regarding exempt
           22            employee status.
           23 9.         Plaintiff was hired by Defendant on or about August 15, 2016 as a full-time
           24            sales associate working on the retail floor. In 2018, Ms. GONZALES applied
           25            for and was transferred to a back-office position as an Asset Protection
           26            Specialist. Plaintiff was paid an hourly wage throughout her employment
           27            with Defendant.
           28     10.    Plaintiff was never issued a written performance review by Defendant.

                                                              3
                                      COMPLAINT OF DELIA GONZAI,ES AND DEMAND FOR JURY TRIAL
          Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 12 of 25 Page ID #:27
0   Apr 28, 2021 19:43 WC)     From: +11108818539 (Ranojoy Guha)                            To: +19097088586   E, 11 01 21




                 1           However, Plaintiff consistently received positive feedback on her
                 2           performance from her supervisors in each and every role in which she
                 3           worked for Defendant. Plaintiff also received several wage increases during
                 4           her approximately four of employment with Defendant. At the point of
                 5           termination, Plaintiff was earning a regular hourly wage of $20.25.
                 6 11.       During her four years of continuous employment with Defendant prior to
                 7           her October 2020 termination, Plaintiff received only one disciplinary
                 8           warning while she was a trainee. In the relevant incident, she and a fellow
                 9           team member were held jointly responsible and were issued analogous
               10            warnings for an error that, based on information and belief, had been made
               11            by the fellow team member alone while she was busy with a separate work
               12            duty.
               13 12.        As an Asset Protection Specialist, Plaintiff regularly worked forty-eight or
               14            more hours each workweek.
               15     13.    As a retail sales associate, Plaintiff generally received meal and rest breaks
               16            each shift. After she became an Asset Protection Specialist, however,
               17            Defendant systematically denied her right to receive meal and rest breaks by
               18            assigning her excessive work duties and explicitly pressuring her to work
               19            through her meal and rest breaks. Heavy workloads and Defendant's failure
               20            to adequately staff its Asset Protection department forced Ms. GONZALES to
               21            miss her rest breaks at least four days a week.
               22 14.        Ms. GONZALES and other Asset Protection employees were regularly
               23            pressured by their supervisors to work through their meal periods. In
               24            addition, although Ms. GONZALES often worked twelve-hour workdays,she
               25            was regularly forced to work through her first mandatory meal period and
               26            never received a second mandatory meal period. Defendant also failed to
               27            pay premiums to Ms. GONZALES for missed meal and rest breaks.
               28 15.        Despite being pressured by Defendant and systematically being denied the

                                                                 4
                                          COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
          Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 13 of 25 Page ID #:28
0   Apr 28,2021 19:43(tATC)     From: +13108818539(Ranojoy Guha)                             To: +19097088586   1. 12 of 21




                  1           right to take meal and rest breaks or receive premium payments therefore,
                  2           Ms. GONZALES always put forth her best efforts throughout her employment
                  3           with Defendant to complete all work duties to her supervisors satisfaction.
                  4 16.       On or about October 6, 2020,Plaintiffs Asset Protection department was
                  5           once again severely understaffed. Plaintiff is informed and believes, and
                  6           thereupon alleges, that at least two regular full-time Asset Protection
                  7           employees were on sick leave that day due to COVID-19. When Ms.
                  8           GONZALES advised her supervisor Alexander Arslin that she intended to
                  9           take her lunch break, Mr. Arslin instructed Ms. GONZALES to clock out for
                10            lunch but then forced her to keep working. As usual, Ms. GONZALES
                11            complied without complaint.
                12 17.        On or about October 15, 2020 Ms. GONZALES was called into her manager's
                13            office for a meeting (the "Disciplinary Meeting").
                14 18.        During the Disciplinary Meeting, Manager Anthony Avila and Operations
                15            Manager Tony Crutchfield explained to Ms. GONZALES that she had been
                16            witnessed working through her lunch despite clocking out. Ms. GONZALES
                17            immediately explained that Mr. Arslin had forced her to continue working
                18            after he himself had instructed her to clock out.
                19 19.        Mr. Crutchfield and Mr. Avila completely ignored Ms. GONZALES'
                20            explanation and rejected her recounting of Mr.Arslin's instructions. Instead,
                21            Mr. Crutchfield and Mr. Avila explicitly accused Ms. GONZALES of
                22            committing "fraud" because she had obeyed Mr. Arslin by working through
                23            her meal period after clocking out.
                24 20.        On or about October 21, 2020,just one week after the Disciplinary Meeting,
                25            Plaintiff was informed by Defendant that her employment was being
                26            terminated due to her purported "fraud."
                27 Whereupon, Plaintiff prays for relief, as set forth below.
                28                                   FIRST CAUSE OF ACTION
                29                                   Whistleblower Retaliation
                                                                  5
                                           COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
           Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 14 of 25 Page ID #:29
C)   Apr 28,2021 19:43(U,TC)     From: +13108818539 (Ranojoy Guha)                                 To: +19097088586   I,13 0121




                   1                                    (Cal. Lab. Code § 1102.5)
                   2 21.       Plaintiff hereby repeats, realleges, and incorporates all allegations from all
                   3           paragraphs before and after this one, as though set forth in full herein.
                   4 22.       Plaintiff was,at all times relevant herein, an employee covered by
                   5           California Labor Code section 1102.5(b), which prohibits "retaliate[ion)
                   6           against an employee for disclosing information, or because the employer
                   7           believes that the employee disclosed or may disclose information, to a
                   8           government or law enforcement agency, to a person with authority over the
                   9           employee or another employee who has the authority to investigate,
                 10            discover, or correct the violation or noncompliance, or for providing
                 11            information to, or testifying before, any public body conducting an
                 12            investigation, hearing, or inquiry, if the employee has reasonable cause to
                 13            believe that the information discloses a violation of state or federal statute,
                 14            or a violation of or noncompliance with a local, state, or federal rule or
                 15            regulation, regardless of whether disclosing the information is part of the
                 16            employee's job duties."
                 17 23.        Defendant(s), and each of them, were, at all times relevant herein,
                 18            employers and/or person(s)"acting on behalf of the employer" within the
                 19            meaning of Labor Code section 1102.5(b), and,as such, were each required
                 20            to refrain from all forms of retaliation against Plaintiff because of her actual
                 21            or potential disclosure of information regarding conduct that Plaintiff had
                 22            reasonable cause to believe violated or failed to comply with a state or
                 23            federal statute or a local, state, or federal rule or regulation.
                 24 24.        By engaging in the aforementioned course of conduct based on Plaintiff's
                 25            disability, Defendant(s), and each of them,have retaliated against Plaintiff in
                 26            violation of Labor Code section 1102.5(b).
                 27 25.        As a direct and proximate result of unlawful conduct of Defendants, and
                 28            each of them, Plaintiff has suffered and continues to suffer damages and

                                                                   6
                                            COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
          Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 15 of 25 Page ID #:30
0   Apr 28, 2021 19:43(U,TC)     From: +13108818539 (Ranojoy Guha)                             To: +19097088586   I14o1 21




                   1           economic losses that were foreseeable by Defendants at the time of the
                  2            unlawful conduct. These damages include, but are not limited to, loss of
                  3            earnings to the date of trial; future lost earnings to the date of retirement;
                  4            the loss offringe employment benefits; and other foreseeable out-of-pocket
                  5            expenses incurred to seek substitute employment, all subject and according
                  6            to proof at trial, in an amount within the jurisdiction of this Court.
                  7 26.        As a further, direct, proximate,and foreseeable result of the aforementioned
                  8            unlawful conduct of Defendants, and each of them, Plaintiff was hurt and
                  9            injured in her body and suffered emotional distress,shame, despair,
                 10            humiliation, embarrassment,and loss of reputation, all to her damage in an
                 11            amount within the jurisdiction of this Court,and according to proof at trial.
                 12 27.        Defendants, and each of them,committed the acts alleged herein
                13             maliciously, fraudulently and oppressively, with the wrongful intention of
                14             injuring Plaintiff from an improper motive, and in an intentional, deliberate,
                15             cold, callous, malicious and cavalier manner,in conscious disregard of
                16             Plaintiff's rights. Plaintiff is therefore entitled to recover punitive damages
                17             from Defendants in an amount within the jurisdiction of this Court, the exact
                18             amount to be proven at the time of trial.
                19 28.         In addition to any and all other applicable penalties, Defendants, and each of
                20             them,are liable to pay Plaintiff a civil penalty under Labor Code Section
                21             1102.5(f) not exceeding ten thousand dollars ($10,000)for each violation of
                22             this section.
                23 29.         As a result of Defendants' conduct,as alleged herein, Plaintiff is entitled to
                24             reasonable.attorney's fees and costs of suit pursuant to Labor Code Section
                25             1102.5(j).
                26             Whereupon, Plaintiff prays for relief, as set forth below.
                27                                 SECOND CAUSE OF ACTION
                28                Retaliation for Exercise of Rights Afforded to the Employee
                29                                 (Labor Code §§ 98.6(a))
                                                                   7
                                            COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
       Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 16 of 25 Page ID #:31
Apr 28, 2021 19:43(U,TO      From: +1'4108818539 (Ranojoy Guha)                             To: +19097088586   E 15 of 21




              1     1.    Plaintiff hereby repeats, realleges, and incorporates all allegations from all
              2           paragraphs before and after this one, as though set forth in full herein.
              3 2.        Plaintiff is, and at all times relevant herein was,an employee protected by
              4           California Labor Code section 98.6(a), which prohibits retaliation against an
              5           employee because she has exercised rights under the Labor Code.
              6 3.        Defendant(s),and each of them,are,and at all times relevant herein, were,
              7           employers within the meaning of California Labor Code section 98.6(a) and,
              8           as such, were barred from retaliating against an employee for her exercise of
              9           rights under the Labor Code.
            10 4.         Defendant(s),and each of them, have violated California Labor Code section
            11            98.6(a) by, inter alia, engaging in the aforementioned course of conduct in
            12            retaliation against Plaintiff for her exercise of rights under the Labor Code.
            13 5.         Plaintiff is informed and believes, and thereupon alleges, that Defendants,
            14            and each of them, have engaged in unlawful retaliatory actions in addition to
            15            the ones described above, which violate California Labor Code section
            16            98.6(a), but which are not fully known to Plaintiff at this time. Plaintiff will
            17            seek this Court's leave to amend this Complaint in order to properly assert
            18            the appropriate allegations of retaliation when said conduct becomes known
            19            to Plaintiff.
            20 6.         As a direct and proximate result of the aforementioned unlawful conduct of
            21            Defendants, and each of them,Plaintiff has suffered and continues to suffer
            22            damages and economic losses that were foreseeable by Defendants at the
            23            time of the unlawful conduct. These damages include, but are not limited to,
            24            loss of earnings to the date of trial; future lost earnings to the date of
            25            retirement; the loss of fringe employment benefits; and other foreseeable
            26            out-of-pocket expenses incurred to seek substitute employment, all subject
            27            and according to proof at trial, in an amount within the jurisdiction of this
            28            Court.

                                                                 8
                                          COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
           Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 17 of 25 Page ID #:32
0   Apr 28, 2021 19:43(U.TC)     From: +13108818539 (Ranoloy Guha)                            To: +19097088586   g, 16 0121




                  1     7.     As a further, direct, proximate,and foreseeable result of the aforementioned
                  2            unlawful conduct of Defendants, and each of them, Plaintiff was hurt and
                  3            injured in her body and suffered emotional distress,shame, despair,
                  4            humiliation, embarrassment,and loss of reputation, all to her damage in an
                               amount within the jurisdiction of this Court, and according to proof at trial.
                  6 8.         Defendants, and each of them,committed the acts alleged herein
                  7            maliciously, fraudulently, and oppressively, with the wrongful intention of
                  8            injuring Plaintiff from an improper motive, and in an intentional, deliberate,
                  9            cold, callous, malicious, and cavalier manner,in conscious disregard of
                 10            Plaintiffs rights. Plaintiff is therefore entitled to recover punitive damages
                 11            from Defendants in an amount within the jurisdiction of this Court, the exact
                 12            amount to be proven at the time of trial.
                 13            Whereupon, Plaintiff prays for relief, as set forth below.
                 14                              THIRD CAUSE OF ACTION
                 15                        Failure to Provide Meal and Rest Breaks
                 16            (Labor Code §§ 226.7,510,and 512; IVVC Wage Order No.7-2001)
                 17 30.        Plaintiff hereby repeats, realleges, and incorporates all allegations from all
                 18            paragraphs before and after this one, as though set forth in full herein.
                 19 31.        On each workday that Plaintiff worked more than five hours, Defendant(s)
                20             and each of them, were required to provide Plaintiff with at least one meal
                21             period completely free from all duties in compliance with Labor Code
                 22            sections 226.7 and 512, Wage Order 7-2001,and other applicable laws and
                 23            regulations or, alternatively, an hour or premium pay at Plaintiffs regular
                 24            wage rate. On each workday that Plaintiff worked more than ten hours,
                25             Defendant(s) and each of them, were required to provide Plaintiff with a
                 26            second meal period completely free from all duties. Plaintiff did not qualify
                 27            for any exemption from these requirements.
                28 32.         On each day that Plaintiff worked at least three and one-half(3.5) hours,
                29             Defendant(s) and each of them, were required to provide Plaintiff with at
                                                                   9
                                            COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
           Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 18 of 25 Page ID #:33
CD   Apr 28, 2021 19:43(UK)     From: +11108818539 (Ranojoy Guha)                            To: +19097088586   Ij. 17 of 21




                  1           least one rest period completely free from all duties in compliance with
                  2           Labor Code sections 226.7, Wage Order 7-2001, and all other applicable
                  3           laws and regulations or, alternatively, an hour or premium pay at Plaintiffs
                  4           regular wage rate. On each day that Plaintiff worked at least six (6) hours,
                  5           Defendant(s) and each of them, were required to provide Plaintiff with a
                  6           second rest period completely free from all duties. On each day that Plaintiff
                  7           worked at least ten(10) hours, Defendant(s) and each of them, were
                  8           required to provide Plaintiff with a third rest period completely free from all
                  9           duties. Plaintiff did not qualify for any exemption from these requirements.
                 10 33.       Defendant(s) and each of them systematically pressured Plaintiff and other
                 11           employees in her department to continue to work and forego their meal and
                 12           rest periods. By engaging in, inter alio, the aforementioned actions and
                 13           practices, Defendant(s) and each of them,systematically deprived Plaintiff of
                 14           her right to meal and rest periods free from all work duties. Defendant(s)
                 15           also failed, alternatively, to pay an hour of premium pay for each day that
                 16           Defendant(s) failed to provide Plaintiff with one or more meal period(s) free
                 17           from all work duties plus an hour of premium pay for each day that
                 18           Defendant(s) failed to provide Plaintiff with one or more rest period(s) free
                 19           from all work duties.
                 20           Whereupon, Plaintiff prays for relief, as set forth below.
                 21                              FOURTH CAUSE OF ACTION
                 22                   Wrongful Termination in Violation of Public Policy
                 23 9.        Plaintiff hereby repeats, realleges, and incorporates all allegations from all
                 24           paragraphs before and after this one, as though set forth in full herein.
                 25    10.    The aforementioned conduct of Defendants, and each of them, constitutes
                 26           contravention of the public policy expressed in, inter alia, the California
                 27           Labor Code.
                 28    11.    The aforementioned conduct of Defendants, and each of them, constitutes
                 29           wrongful termination in violation of public policy. As a direct and proximate
                                                                  10
                                           COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
       Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 19 of 25 Page ID #:34
Apr 28, 2021 19:43 (111-C)     From: +1R108818539 (Ranojoy Guha)                              To: +19097088586   R 18 of 21
                                                                                4fame




                1            result ofthe aforementioned unlawful conduct of Defendants, and each of
                2            them,Plaintiff has suffered and continues to suffer damages and economic
                3            losses that were foreseeable by Defendants at the time of the unlawful
                4            conduct. These damages include, but are not limited to, loss of earnings to
                             the date of trial; future lost earnings to the date of retirement; the loss of
               6             fringe employment benefits; and other foreseeable out-of-pocket expenses
                7            incurred to seek substitute employment, all subject and according to proof
               8             at trial, in an amount within the jurisdiction of this Court.
               9 12.         As a further, direct, proximate and foreseeable result of the aforementioned
              10             unlawful conduct of Defendants, and each of them, Plaintiff was hurt and
              11             injured in her body and suffered emotional distress,shame, despair,
              12             humiliation, embarrassment and loss of reputation, all to her damage in an
              13             amount within the jurisdiction of this Court,and all subject and according to
              14             proof at trial.
              15 13.         Defendants, and each of them,committed the acts alleged herein
              16             maliciously, fraudulently and oppressively, with the wrongful intention of
              17             injuring Plaintiff from an improper motive, and in an intentional, deliberate,
              18             cold, callous, malicious and cavalier manner,in conscious disregard of
              19             Plaintiffs rights. Plaintiff is therefore entitled to recover punitive damages
              20             from Defendants in an amount within the jurisdiction of this Court, the exact
              21             amount to be proven at the time of trial.
              22             Whereupon,Plaintiff prays for relief, as set forth below.
            • 23                                 FIFTH CAUSE OF ACTION
              24                               Unlawful Business Practices       •
              25                 (Violation of Cal. Business & Prof. Code § 17200 etseq.)
              26 34.         Plaintiff hereby repeats, realleges, and incorporates all allegations from all
              27             paragraphs before and after this one,as though set forth in full herein.
              28 35.         A violation of the UCL may be predicated on the violation of any state or
              29             federal law. By engaging in the aforementioned conduct, Defendants
                                                                   1.1
                                          COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
          Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 20 of 25 Page ID #:35
0   Apr 28, 2021 19:43(t)TC)     From: +13108818539 (Ranojoy Guha)                             To: +19097088586   E 19 of 21




                  1            violated, inter alio, the Labor Code, by failing to provide Plaintiff with meal
                   2           and rest breaks or premium payments for meal and/or rest breaks that
                  3            were not provided and by retaliating against and wrongfully terminating
                  4            Plaintiff after she reported Defendant's systematically unlawful practices
                  5            designed to pressure and discourage her and other employees from
                  6            asserting their right to take statutorily mandatory meal and rest periods. As
                  7            such, the aforementioned conduct contravenes the public policy expressed
                  8            in the Labor Code, which requires employers to provide all employees with
                  9            meal and rest periods free from all work duties and to refrain from any
                 10            retaliation against any employee who reports her employer's failure to
                11             provide meal and/or rest periods "to a person with authority over the
                12             employee or another employee who has the authority to investigate,
                13             discovery, or correct the violation or noncompliance[.]" Defendant,in
                14             committing the acts alleged herein, violated the UCL by engaging in
                15             unlawful, unfair, and fraudulent business acts and practices. Defendant's
                16             acts constituted dishonest, deceptive, oppressive, unfair, and destructive
                17             conduct.
                18 36.         As a direct and proximate result of Defendant's unlawful conduct, Plaintiff
                19             has been injured and suffered damages,including, but not limited to,the loss
                20             of wages, money,and/or property,in an amount to be established by proof
                21             at trial. Defendant, by design and plan, has gained an unfair competitive
                22             edge in the marketplace,and Plaintiff is therefore entitled to restitution and
                23             permanent injunctive relief as necessary to remedy Defendants' unlawful,
                24             unfair or fraudulent business practices.
                25 37.         Accordingly, Plaintiff seeks attorneys' fees and costs pursuant to all
                26             applicable statutes,including California Code of Civil Procedure section
                27             10213,et seq.
                28             Whereupon, Plaintiff prays for relief, as set forth below.

                                                                   12
                                            COMPLAINT OF DELIA GONZALES AND DEMAND FOR JURY TRIAL
      Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 21 of 25 Page ID #:36
Apr 28, 2021 19:43(y-ro      From: +13108818539(Ranojoy Guha)                             To: +19097088586   0,20 of 21




              1                                  SIXTH CAUSE OF ACTION
              2                         Intentional Infliction of Emotional Distress
              3 38.       Plaintiff hereby repeats, realleges, and incorporates all allegations from all
              4           paragraphs before and after this one,as though set forth in full herein
              5 39.       Plaintiff is informed and believes, and thereupon alleges, that Defendants,
              6           and each of them, have engaged in outrageous and unprivileged conduct
              7           intended to cause Plaintiff harm. Alternatively, Defendants acted with
              8           reckless disregard of the probability that Plaintiff would suffer severe
              9           emotional distress as a result of their outrageous conduct, detailed above.
            10 40.        As a direct and proximate result of Defendant's unlawful conduct, Plaintiff
            11            has been injured and suffered damages,including, but not limited to,severe
            12            and substantial emotional distress, including humiliation,embarrassment,
            13            anxiety, and dignity, in an amount subject to proof at trial.
            14 41.        Defendants, and each of them,committed the acts alleged herein
            15            maliciously, fraudulently and oppressively, with the wrongful intention of
            16            injuring Plaintiff from an improper motive, and in an intentional, deliberate,
            17            cold, callous, malicious and cavalier manner,in conscious disregard of
            18            Plaintiff's rights. Plaintiff is therefore entitled to recover punitive damages
            19            from Defendants in an amount within the jurisdiction of this Court, the exact
            20            amount to be proven at the time of trial.
            21            Whereupon, Plaintiff prays for relief, as set forth below.
            22                                       PRAYER FOR RELIEF
            23     WHEREFORE, Plaintiff prays this Court enter judgment in his favor and against
            24 Defendant as follows:
            25     1.     For general, special, actual, consequential, and/or compensatory damages,
            26            in an amount to be determined at trial.
            27 2.         For all statutory damages and penalties allowed under applicable law;
            28 3.         Injunction upon Defendants,and each of them,from engaging in each of the
            29            unlawful practices set forth in this Complaint;
                                                               13
                                       COMPLAINT OF DELIA GONZAI.ES AND DEMAND FOR JURY TRIAL
       Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 22 of 25 Page ID #:37
Apr 28, 2021 19:43(pTC)     From: +13108818539(Ranojoy Guha)                               To: +19097088586   X 21 of 21




              1    4.     For civil penalties pursuant to any applicable statute;
              2 5.        For other equitable relief, including injunctive relief where available,
              3           including, but not limited to, quantum meruit for services performed.
              4 6.        For an award of interest,including pre-judgment and post-judgment
              5           interest, at the maximum rates as allowed by law;
              6 7.        For reasonable attorneys' fees and costs, pursuant to all applicable statutes;
              7           and
              8 8.        For such further relief as the court deems just and proper.
              9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21     DATED: April 28,2021                           Respectfully submitted,
            22
            23
            24                                                    By
            25                                                    Ranojoy Guha
            26                                                    The Guha Law Firm
            27                                                    Attorney for Plaintiff
            28                                                    Delia Gonzales
            29
                                                              14
                                      COMPLAINT OF DELIA GONZAI.ES AND DEMAND FOR JURY TRIAL
Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 23 of 25 Page ID #:38




                                                   0
       Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 24 of 25 Page ID #:39



Vasquez, Guadalupe

From:                           FAXAGE <support@faxage.com>
Sent:                           Wednesday, April 28, 2021 12:57 PM
To:                             SB Civil eFax
Subject:                        GONZALES -V- WALMART
Attachments:                    fax1094312080.pdf


Dear SB Civil eFax:

You have received a new 21 page fax on FAXAGE from 0000000000. A copy is attached for your reference. You may also
visit https://linkprotect.cudasvc.com/url?a=http%3a%2f%2fwww.faxage.com&c=E4,1XHPkPEsq3egffh-
MT1H5g7m3dOlqS_NoPPtC8kucIFuX19a-LluGdVUvRWhjo26VM43s5pb6ZT-XSCSdiF02eTfw6BD4mt_sRhH010BwTR-
433vaEwAtypo=1 to log in and work with your faxes.

Thank you for using FAXAGE,
 FAXAGE Support Team
support@faxage.com
(303)991-6020




                                                         1
  Case 5:21-cv-01231 Document 1-2 Filed 07/23/21 Page 25 of 25 Page ID #:40


                                    SUPERIOR COURT OF CALIFORNIA,
                                     COUNTY Of SAN BERNARDINO
                                         San Bernardino District
                                            247 West 3rd St
                                        San Bernardino CA 92415
                                            www.sb-court.org
                                             909-708-8678

                                          Gonzalez -v- Walmart Inc et al •
                                                                                          Case Number
 NOTICE OF TRIAL SETTING CONFERENCE and NOTICE OF CASE ASSIGNMENT
                                                                                          CIVSB2111486
 The Guha Law Firm
 1100 Town and Country Road
 Suite 1250
 Orange CA 92868


---This‘case-Iyas-beerrassigned-to:—Bryan-Fester-in-Departmqnt-sa2--sBJC-for-211-purposes—
                                                        .... ..
 Notice is hereby given that the above-entitled case has been set for Trial-Betting Conference on:

                      Hearing Date: 11/12/2021 at 9:00 AM in Department S22 - SBJC

                                   • •
 Date: 5/11/2021                                             Nancy CS Eberhardt, Court Executive. Officer


                                                              By:
                                                                    Gloria ortillo, Peputy Clerk



                                         CERTIFICATE OF SERVICE

  I am a Deputy Clerk of the Superior Court for the County of San Bernardino at the above-listed address. I
• am not a party to this action and on the date and place shown below, I served a copy.of the above-listed
  notice by:
  El Enclosed in a sealed envelope mailed to the interested party addressed above for collection and
    • mailing this date, following standard Court practices.
 o     Enclosed in a sealed envelope, first class postabe prepaid in the U.S. mail at the location shown
       above; mailed,to the interested party and addressed as shciwn above or as shown on the attached

 ID  A copy of this notice.was given to the filing party at the counter.
 El  A copy of this notice was placed in the bin located at this office and identified as the location for the
     above law firm's collection of file-stamped documents.
 Date of Mailing: 5/11/2021

 I declare under penalty of perjury that the forgoing is true and correct. Executed on 5/11/2021 at San
 Bernardino, CA.      •


                                                             By:
                                                                    Glo      /Nit lo; eputy Clerk
